By the COURT.
The defendants allege and the court found that in the action of Brooks v. Swineford the plaintiff recovered a judgment for the sum demanded in his complaint. The allegation must be deemed to be denied by the plaintiff in this action; and it is assigned as error that the finding is not justified by the evidence. We are unable to find any evidence of the recovery of a judgment by the plaintiff in the action of Brooks v. Swineford. The finding is upon a material issue, and as there is no evidence to sustain it, there must be a new trial. No other material error is specified.
Judgment and order reversed.